 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARLOW TODD EGGUM,

 9                             Petitioner,               Case No. C14-1328-RAJ-MAT

10          v.                                           ORDER ON MOTION TO FILE
                                                         SURREPLY AND MOTION TO
11   JERI BOE,                                           STRIKE

12                             Respondent.

13

14          Respondent moves the Court to accept a surreply to petitioner’s motion to expand the

15   record (Dkt. 131), and petitioner moves to strike respondent’s motion (Dkt. 132). Surreplies are

16   improper under Local Civil Rule 7(g) unless they are limited to addressing a request to strike

17   material contained in or attached to a reply brief. Local Rules W.D. Wash. LCR 7(g); see Echlin

18   v. Dynamic Collectors, Inc., 102 F. Supp. 3d 1179, 1181 n.1 (W.D. Wash. 2015) (granting motion

19   to strike improperly filed surreply); Annelise Farnes v. Metro. Group Property & Casualty Ins.

20   Co., No. 18-1883, 2019 WL 4044102, at *1 (W.D. Wash. July 31, 2019) (denying request to file

21   surreply that did not comply with LCR 7(g)). Respondent’s surreply does not comport with LCR

22   7(g), and therefore her motion to accept a surreply (Dkt. 131) is DENIED, and petitioner’s motion

23


     ORDER ON MOTION TO FILE
     SURREPLY AND MOTION TO STRIKE -
     1
 1   to strike (Dkt. 132) is DENIED as moot. The Clerk is directed to send copies of this order to

 2   the parties and to the Honorable Richard A. Jones.

 3          Dated this 29th day of August, 2019.

 4

 5                                                        A
                                                          Mary Alice Theiler
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER ON MOTION TO FILE
     SURREPLY AND MOTION TO STRIKE -
     2
